Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Chang for the "DYNAMICALLY RECONFIGURING DATA PLANE OF FORWARDING ELEMENT TO ACCOUNT FOR POWER CONSUMPTION" filed 08/06/2021 has been examined.  This application is a continuation of 16/372,214, filed 04/01/2019 now U.S. Patent #11,102,070 which is a continuation of 15/683,743, filed 08/22/2017 now U.S. Patent #10,298,456 which Claims Priority from Provisional Application 62456641, filed 02/08/2017 and Claims Priority from Provisional Application 62426674, filed 11/28/2016.  The preliminary amendment filed 06/21/2022 has been entered and made of record.  Claims 21-44 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/870,680 noted on page 1, first paragraph need to be updated.  This application is now US Patent#11,424,983.  Furthermore, the continuation application 16/372,214 filed 04/01/2019, now U.S. Patent #11,102,070; continuation application 15/683,743, filed 08/22/2017, now U.S. Patent #10,298,456 and continuation application 15/683,745, filed 08/22/2017, now U.S. Patent #10,693,725. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       Claims 21-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thakkar et al. (US#2018/0262436) in view of Abernathy et al. (US#7,681,056). 
 	Regarding claims 1, 16, as best understood, the references disclose a method and apparatus for coordinating communications of data message processing to stay within a desired operating temperature or power consumption range, in accordance with the essential features of the claims. Thakkar et al. (US#) discloses an apparatus comprising: a forwarding element (para [0009]: a logical forwarding plane data) comprising: a plurality of data processing stages to process packets (para [0106]-[0110] & para [0009] & [0514]: the nLog engine receives the network state from the lower layers and computes the state in a new data plane to be published or pulled upwards), wherein at least one of the plurality of data processing stages is to process the packets to cause the packets to be forwarded at least one destination device (para [0009] & [0514]: forward the data messages to destination devices connected to the forwarding element).
However, Thakkar does not disclose expressly wherein to reduce power to one of the data processing stages based on power consumption in each stage.   In the same field of endeavor, Abernathy et al. (US#7,681,056) discloses in Fig. 3 a flowchart illustrated steps taken in checking a pipeline stage (see Fig. 1; stage 0 110, stage 1 130, and stage 2 170) for idle conditions and a stall signal received from the stall detection logic, in which using a stall condition to instruct idle detection logic to gate off register clocks within a pipeline stage in order to conserve power (Col. 3, line 4 to Col. 4, line 22: pipeline stage's stall detection logic detects a stall condition, and sends a signal to idle detection logic to gate off the pipeline's register clocks in order to conserve power).  Abernathy further teaches in Figs. 1-2, 6 a block diagrams illustrated the system and method for using a stall condition to instruct idle detection logic to gate off register clocks within a pipeline stage in order to conserve power consumption (Col. 1, line 61 to Col. 2, line 27: generating an idle signal & reducing the power consumption of the logic element associated with the idle signal; see also Figs. 1-3; Col. 2, lines 20-27 & Col. 3, lines 26 plus).  It's noted that, in an effort to reduce the power consumption of Ethernet-LANs the IEEE 802.3az standard has been ratified in September 2010, also called energy-efficient Ethernet or Green Ethernet. This standard is a set of enhancements to the twisted-pair and backplane Ethernet family of computer networking standards that will allow for less power consumption during periods of low data activity.  It's also noted that the IEEE 802.3az standard for energy efficient Ethernet reduces power consumption in individual ports of network switching devices and corresponding network links by defining a low power idle signal that is transmitted between network packets (idle signal indicates the status of the source), and are well known in the art.  Furthermore, devices 100 of Fig. 1 (US#7,681,056) may adhere to the Institute of Electrical and Electronics Engineers (IEEE) 802.3az standard. These devices are, for example, Energy-Efficient Ethernet (EEE) compliant devices (henceforth referred to as "EEE devices"), adhering to the IEEE 802.3az standard, thereby allowing for less power consumption during periods of low data activity (see Fig. 2: idle detection logic to gate off register clocks within a pipeline stage in order to conserve power).
Regarding claims 22, 25, the reference further teaches wherein reducing power to one or more of the data processing stages based on power consumption independent of power provided to another of the one or more of the data processing stages based on configuration data/at least one indication to go idle (Abernathy: Figs. 1, 4; Col. 3, lines 23-63; Col. 4, lines 3-11 & Col. 6, lines 31 to Col. 7, line 8: stall detection to gate off clocks as a hardware power management mechanism).
Regarding claims 23, 24, the reference further teaches wherein the power consumption comprise power consumption of the forwarding element/one or more of the data processing stages (Albernathy: Fig. 4; Col. 6, lines 31 to Col. 7, line 8).
Regarding claim 26, the reference further teaches wherein the one or more of the data processing stages subject to reduced power are to reduce packet processing operations (Albernathy: Col. 1, line 54 to Col. 2, line 27)
Regarding claims 27, 28, the reference further teaches wherein reducing power to one or more of the data processing stages based on power consumption independent of power provided to another of the one or more of the data processing stages is to reduce data storage operations/adjust temperature of the forwarding element (Abernathy: Figs. 1, 4; Col. 3, lines 23-63; Col. 4, lines 3-11 & Col. 6, lines 31 to Col. 7, line 8).
Regarding claims 29-36, they are method claims corresponding to the apparatus claims 21-28 above. Therefore, claims 29-36 are analyzed and rejected as previously discussed with respect to claims 21-28. 
Regarding claims 37-44, these claims differ from Thakkar et al. (US#2018/0262436) in view of Abernathy et al. (US#7,681,056) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 21-28 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Thakkar et al. (US#2018/0262436) in view of  Abernathy et al. (US#7,681,056) for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for handling communications of data message processing to stay within a desired operating temperature or power consumption range, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently coordinating communications of data message processing to stay within a desired operating temperature or power consumption range, and would have applied Abernathy’ novel use of a stall condition to instruct idle detection logic to gate off register clocks within a pipeline stage in order to conserve power into Thakkar’s teaching of a control logic that governs the forwarding behavior of shared network switching elements on a per user basis.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Abernathy’s dynamic power management in a processor design into Thakkar’s chassis controller with the motivation being to provide a method and system for dynamically reconfiguring data plane of forwarding element to account for power consumption.
Double Patenting

6.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

8.	Claims 21-40 of the present application Serial No. 17/396,551 (hereinafter Application ‘551) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent #11,102,070 (hereinafter ‘070) and claims 1-14 of U.S. Patent #10,298,456 (hereinafter ‘456) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application, since the copending application and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-17 of U.S. Patent# ‘070 and claims 1-14 of U.S. Patent# ‘456 are equivalent to the combination of pending claims 21-40 of Application ‘551 for facilitating data message processing supporting a desired operating temperature or power consumption range.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Meirosu et al. (US#2014/0298052) is cited to show the energy efficiency in SDN.
The Yedavalli (US#2013/0128746) show the mechanism for packet forwarding using switch pools in flow-based split architecture networks.
The Anderson et al. (US#8,201,004) show the entry/exit control to/from a low power state in a complex multi-level memory system.
The Tsengl et al. (US#9,386,517) show the energy efficiency network communication device and method.	
The Kavipurapu (US#7,236,488) show the intelligent routing switching system.
The Geetha (US#2015/0180779) show the system and method for power reduction in network equipment.
The Miller (US#7,266,708) system for idling a processor pipeline wherein the fetch stage comprises a multiplexer for outputting NOP that forwards an idle signal through the pipeline..
The Soltis, Jr. et al. (US#6,651,176) show the systems and methods for variable control of power dissipation in a pipelined processor.
The Chjannabasappa (US#8,792,348) show the serial link interface power control method and apparatus with selective idle data discard.

10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
10/03/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477